

Exhibit 10.1


SUPPLEMENTAL AGREEMENT
(English Translation)


Party A: Administrative Committee of Songmu Industrial Park, Henyang City, Hunan
Province
Party B: Shenzhen Ritar Power Co., Ltd.


Whereas Party A and Party B (collectively as the “Parties”) entered into
Agreement for Stationing Project into Industrial Park (the “Original Agreement”)
with respect to lead-acid battery plates and lead-acid battery assembly (the
“Project”).


The Parties hereby agree that the Original Agreement is amended and supplemented
as follows:



1.  
The construction of the Project shall be conducted in three phases. The first
phase requires investment in an amount of RMB 120 million. The Project is
expected to be operational by the end of 2007 and production capacity to be
21,600 metric tons per year. After the first phase investment is completed,
Party B shall, in its sole discretion, determine whether to proceed to the
second and third phase investments depending on Party A’s investment environment
and the availability of Party B’s capital.




2.  
Regardless whether Party B elects to fund the second and third phase
constructions, Party A covenants to grant to Party B the land use rights at RMB
48,000/mu for the first phase construction.




3.  
Party A agreed to reserve the land contemplated by the Original Agreement for
Party B’s second and third phase construction use until December 2008 and
October 2009, respectively. In the event that Party B determines not to fund the
Project for the second and third phase construction as provided by Section 1
hereof this agreement, Party A has no obligation to reserve the land after
December 2008 and October 2009, respectively.





Party A: Administrative Committee of Songmu Industrial Park, Henyang City, Hunan
Province
(Seal)
Representative: (signature)


Party B: Shenzhen Ritar Power Co., Ltd.
(Corporate Seal)
Representative: (signature)


Date: June 26, 2007
 
 
 

--------------------------------------------------------------------------------

 